Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 9,911,799 (the ‘799 patent) issued from U.S. application No.14/231,618 (the ‘618 application) on March 6, 2018.  

Defective Reissue Declaration 
The reissue declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
	The present reissue application contains original (unamended) patent claims 1-28 directed to an organic light-emitting display apparatus and newly added claims 29-54 directed to a display apparatus.  During prosecution of the ‘618 application, a restriction requirement was issued between an invention drawn to an organic light emitting display apparatus and an invention drawn to a method of repairing a defective pixel in an organic light emitting display apparatus.  Applicant elected to prosecute the display apparatus claims (see Remarks filed on 4/30/2015 in the ‘618 application) and the ‘618 
Where a restriction requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See MPEP 1412.01(I).
The newly added claims 29-54 recite a display apparatus which is a separate invention patentably distinct from the display apparatus recited in claims 1-28 of the ‘799 patent.  
Original independent claim 1 recites an organic light-emitting display apparatus comprising:
	an emission pixel comprising an emission device comprising a 	plurality of sub- emission devices and an emission pixel circuit connected 	to a first scan line and a data line, in a display area;
	a dummy pixel comprising a dummy pixel circuit connected to a 	second scan line being different from the first scan line and the data line, 	in a non-display area around the display area; and
	a repair line extending across a column or a row in the display area 	to the 	non- display area, wherein the repair line is insulated from the 	emission device and the emission pixel circuit of the emission pixel 	and 	the dummy pixel circuit.

Original independent claim 12 recites a similar organic light-emitting display apparatus which also includes an emission pixel in a display area, a dummy pixel in a non-display area, and a repair line extending across a column or a row in the display area to the non-display area.

The above structure recited in claim 29 and its dependent claims 30-43 is not required in original claims 1-28, nor does it anticipate or render obvious over the display apparatus recited in claims 1-28.  Accordingly, the structure recited in claims 29-43 is patentably distinct from the structure of the display apparatus recited in original claims 1-28 of the ‘799 patent: 
Similarly, independent claim 44 and its dependent claims 45-54 recite a display apparatus comprising a structure, which is also completely different from the structure of the display apparatus recited in original claims 1-28 of the ‘799 patent. Claims 44-54 recite that the display apparatus comprises “a substrate; a first electrode in a display area of the substrate; a conductive pattern in a layer different from the first electrode; and a first connection member between the first electrode and the conductive pattern in a cross-section view and electrically coupled to the first electrode and connection pattern; a portion of the first connection member overlapping a portion of the connection pattern in a plan view.” The above structure recited in claims 44-54 is not required in original claims 1-28, nor does it anticipate or render obvious over the display apparatus 
As stated above, a restriction requirement was made in the ‘618 application.  Applicant permitted the elected invention to issue as the ‘799 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter, i.e., the display apparatus recited in claims 29-54, from the elected invention recited in the ‘799 patent. The non-elected invention(s) or non-claimed, distinct display device recited in claims 29-54 cannot be recovered by filing of the present reissue application.
A reissue applicant’s failure to timely file a continuing application is not considered to be an error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  The declaration of the present application fails to identify an error correctable by a reissue and, therefore, is defective. See MPEP 1402 and MPEP 1412.01(I). 
Further, it is noted that Applicant additionally indicates a correction of a typographical error of the name of a co-inventor in the declaration.  Correction of typographical error alone cannot be used as basis for filing a reissue application.  As stated in MPEP 1481.02, where applicant’s typographical error in an inventor’s name is recognized after the patent issues, a certificate of correction under 37 CFR 1.323, the fee set forth in 37 CFR 1.20(a), a petition under 37 CFR 1.182, and the petition fee set forth in 37 CFR 1.17(f)  must be filed to request correction of the typographical error in the inventor’s name.
Claim Rejections - 35 U.S.C. 251
Claims 1-54 are rejected as being based upon a defective reissue declaration, and for falling to set forth a correctable error in the original patent for reissue of the patent under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175 and MPEP 1412.01(I).
The nature of the defect(s) in the declaration set forth in the discussion above in this Office action.  	

Response to Arguments
Applicant's arguments filed on 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that “[a]ll of the new reissue claims are apparatus claims directed to a display device. Thus, the new reissue claims are not directed to the non-elected invention (Invention II drawn to a method of repairing a defective pixel in an organic light emitting device) of the parent patent and are directed to the elected apparatus invention” (Remarks, page 15).  
Applicant’s argument is unpersuasive. While Applicant states that the new reissue claims are directed to the elected invention, Applicant has not provided any explanation how reissue claims 29-54 are directed to or broad enough to read on the elected invention recited in original claims 1-28.   
As stated above and in the prior Office action, newly added claims 29-54 recite a display apparatus which is a separate invention patentably distinct from the display apparatus recited in claims 1-28 of the ‘799 patent.  Accordingly, the new reissue claims newly added claims 29-54 are directed to non-claimed subject matter patentably distinct from the elected invention I and would not have been examined with the elected invention.  
Applicant cites ex parte Sturm and argues that:
[T]he Examiner's Restriction in the parent patent was simply between a 	product and process of using that product. Thus, as in Sturm, the 	Restriction in the parent patent is not applicable to the reissue claims 	because the reissue claims are not directed to the non-elected method 	invention but are instead directed to the elected apparatus invention. 	Thus, "there was never a determination by the PTO that the subject matter 	of [the original claims] was restrictable from the subject matter [of the new 	reissue claims]" because the new reissue claims would have fallen within 	elected Invention I. Strum, at *10. Indeed, under the reasoning set forth in 	the Restriction, the new reissue claims, which are all drawn to a display 	apparatus, would have been part of elected Invention I as being directed 	to "a product" rather than "process of use." (Remarks, pages 15-16).

Applicant’s argument is unpersuasive. Sturm is not applicable to the instant application since the new reissue claims would not have fallen within either elected invention I directed to “a product” or within non-elected Invention II directed to “process of use”.  The new reissue claims are directed to non-claimed subject matter patentably distinct from the elected invention, which cannot be recovered by filing a reissue application. MPEP 1412.01(I).
Applicant also cites ex parte Okamoto and argues that “the Restriction in the parent patent was simply between a product and process for using the product, and the product was elected. Thus, the new claims added herein are consistent with Applicant's original election and the failure to present the newly added claims in the original patent 
Similar to Sturm, Okamoto is not applicable to the instant application since a formal restriction requirement of claims was issued in the parent application and the new reissue claims would not have fallen within the elected invention I directed to “a product”.  The new reissue claims are directed to non-claimed subject matter patentably distinct from the elected invention, which, as stated above, cannot be recovered by filing a reissue application. 
Applicant further cites In re Doyle and argues that “[a]s further explained by the Federal Circuit in In re Doyle, 293 F.3d 1355, 1360 (Fed. Cir. 2002), when the new reissue claims could have been prosecuted with the elected claims in the original patent, an Orita-doctrine rejection is inappropriate” (Remarks, pages 16-17).
Applicant argument is unpersuasive. The new reissue claims in Doyle were linking claims that read on, and could have been asserted with, the elected group.  In Doyle, the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. See MPEP 1412.01(I).  However, in the present application, newly added claims 29-54 are not linking claims (i.e., a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected).  Claims 29-54 could not have been asserted along with the elected group because they read on a separate invention patentably distinct from the subject matter of the issued claims. See In re Weiler, 790 F.2d 1576, 1581 (Fed. Cir. 1986) (“The subject matter of claims 13 and 19 are clearly independent of and distinct Weiler would thus have had no right to insert and present claims 13 and 19 in the original application after the examiner's requirement for restriction.”)  
It is noted that, in Doyle, the court also cites In re Weiler and states:
We affirmed that rejection because "Weiler's failure to have ever claimed, broadly or narrowly or otherwise, the subject matter of claims 13 and 19, and his failure to show an `intent to claim' that subject matter, indicated absence of the statutorily required `error.'" Id. at 1580, 790 F.2d 1576, 229 USPQ at 675. Aside from the lack of intent-to-claim, we also rested our decision on the fact that Weiler's new claims asserted a completely separate invention from the issued claims or any of the nonelected claims. See id. at 1581, 790 F.2d 1576, 229 USPQ at 676. Thus, because claims 13 and 19 claimed a distinct invention from the issued claims, they too would have been subject to the original restriction requirement and the applicant would not have been allowed to prosecute them with the original patent — he would have been required to assert them in a divisional. Id. Under In re Orita, of course, there is no correctable error in failing to prosecute divisional applications on inventions of the nonelected groups identified by the examiner in the original restriction requirement. In In re Weiler, we held that the result should be the same with respect to claims 13 and 19, which also asserted wholly distinct inventions from that covered by the issued patent. Id. at 1582, 790 F.2d 1576, 229 USPQ at 677. We explained that "[i]f it were not error to forego divisional applications on subject matter to which claims had been made in the original application, it cannot on the present record have been error to forego divisional applications on subject matter to which claims had never been made." Id.
There is a crucial difference between the situation in Weiler and the present case. Dr. Doyle's claims are not to an invention distinct from that of the issued claims. Rather, as the Solicitor admits, they are linking claims that read on, and could have been asserted with, the elected group. Therefore, the entire premise of Weiler is inapplicable to this case, for Weiler applies only to an attempt to assert new claims in reissue that read on a separate invention and not on the subject matter of the issued claims.
In re Doyle, 293 F.3d 1355, 1362-63 (Fed. Cir. 2002).
Weiler, claims 29-54 are directed to a patentably distinct invention from the issued claims, claims 29-54 would have been subject to the original restriction requirement as a separation invention and Applicant would not have been allowed to prosecute them with the original patent.  Applicant would have been required to assert them in a divisional/continuation application. Applicant’s failure to file a divisional/continuing application on the non-claimed, distinct subject matter recited in claims 29-54 is not correctable by filing a reissue application.  MPEP 1412.01(I).  

Applicant also argues that “[t]he Office action further alleges that the new reissue claims should be restricted from the original claims as part of its Orita-doctrine rejection. See Office action, pages 4 and 5. This new restriction analysis is not relevant to the Orita rejection because an Orita­doctrine rejection looks at the rationale for the restriction in the parent patent, not any new rationale for a new restriction” (Remarks, page 17).  
The previous Office action did not provide a “new restriction analysis.”  Rather, the cited section of the Office action explains that newly added claims 29-54 recite a display apparatus which is a separate non-claimed invention patentably distinct from the display apparatus recited in claims 1-28 of the ‘799 patent and the non-claimed subject matter patentably distinct from the elected invention cannot be recovered by filing a reissue application.

Applicant further argues that “the new reissue claims would not have been subject to restriction from elected Invention I based on the Examiner's rationale had Orita doctrine/MPEP § 1412.01(1) is improper. Cf. Ex parte Morrison, at* 10 (upholding a rejection under the Orita doctrine because ‘had [the new reissue claims] been presented in the original application, [the new reissue claims] would also have been subjected to the same restriction by either being placed in Group III or in a separate group for similar reasons for restriction from Group I’” (Remarks, page 17, emphasis added in original).
Again, for the same reasons as stated above, claims 29-54 recite a display apparatus which is a separate non-claimed invention patentably distinct from the display apparatus recited in claims 1-28 of the ‘799 patent. Morrison is not applicable here since the new reissue claims would not have been placed in either Group I (invention I) or Group II (invention II) in the parent patent.  Claims 29-54 would have been subject to the original restriction requirement as a separation invention and Applicant would have been required to assert them in a divisional/continuation application.  Applicant’s failure to file a divisional/continuing application on the non-claimed, distinct subject matter recited in claims 29-54 is not correctable by filing a reissue application. 

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,911,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.


Signed:
/LING X XU/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991